Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "organic carrier" on line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant’s specification does not support this limitation as well.  This is construed as “inorganic carrier” for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (US 4,328,110).
Regarding claims 1-8,  Green teaches a fabric conditioning composition for laundry applications (2; 4-50) comprising; a quaternary ammonium conditioning agent presented by formula blew, identical to what is claimed instantly, wherein R1, R2, R3, R4 groups correspond to prior arts R, R1, R2, R3 with hydrocarbyl groups of C12-C20, and C1-C4 alkyl groups, and X being sulfate, chloride (such as dodecylammonium chloride, ditallow  dimethylammonium chloride; [3: 9-67, Example I].
                                    
    PNG
    media_image1.png
    125
    202
    media_image1.png
    Greyscale

The composition comprises inorganic carrier salts such as sodium chloride or sodium sulfate; [10: 5-10], wherein the powder composition is pressed in tablet form(s); [9: 66-67, 10: 18-23].  
Regarding claims 9, 13, 15, and 17,  Green teaches that the conditioning quaternaryammonium chloride is in the amount of 15-60% of the laundry softening composition; [10: 55-60, Example I], and the inorganic carrier in the amount of 20-80%; [10: 62, tables I-II], amine oxide; [6: 38-60, 7: 1-20], brightener, germicide and perfume; [10: 47-52].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12, 14, 16, 18 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Green (4,328,110) as applied to claim 1 and further in view of Christensen et al. (US 2016/0298058 A1).
. Regarding claims 10-12, 14, 16, 18 and 21,  Green teaches a method of treating fabrics; [claim 17]. But it does not teach the booster compound (i.e. a silicone compound), anionic surfactants, and casting or extrusion of compound. However, the 
Regarding claims 19-20 and 22,  Green does not teach the fabric treatment method with the steps (b) and (c) of claim 19.  However, Christensen teaches these limitations identically; [claim 18]. Composition of claims 20 and 22 is taught by Green wherein the components are combined or blended to for a tablet; [page 11: examples 1 and 2].  Furthermore, note that the claimed compound of claim 21 and identically addressed for claims 1 to 6 above.
                                        Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


 Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2021/07/30

/LIAM J HEINCER/Primary Examiner, Art Unit 1767